Exhibit 10.6

December 22, 2008

Daniel Harrington

Teradata Corporation

Dear Dan:

This letter amends the letter agreement between you and Teradata Corporation
(“Teradata”) dated September 20, 2007 (the “Agreement”) and shall be effective
as of December 31, 2008. As we have discussed, the amendment set forth below is
necessary in order for the Agreement to comply with the new tax rules imposed
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

1. The section of the Agreement entitled “Arbitration” is amended by adding the
following at the end of the sixth sentence thereof:

“at any time from the Start Date through your remaining lifetime (or, if longer,
through the 20th anniversary of the Start Date). To the extent that the
reimbursement for reasonable attorneys’ fees and expenses and arbitration
expenses is considered “deferred compensation” within the meaning of
Section 409A of the Code, then the reimbursement must be paid as soon as
reasonably practicable after, but in any event not later than the end of the
calendar year in which, you are declared the prevailing party. The amount of
such attorneys’ fees and expenses and arbitration expenses that Teradata is
obligated to pay in any given calendar year shall not affect the attorneys’ fees
and expenses and arbitration expenses that Teradata is obligated to pay in any
other calendar year, and your right to have Teradata pay such attorneys’ fees
and expenses and arbitration expenses may not be liquidated or exchanged for any
other benefit.”

 

2. Except as explicitly set forth herein, the Agreement will remain in full
force and effect.

Please indicate your acceptance of the amendment to the Agreement by signing
below and returning a copy to me.

 

Sincerely,       TERADATA CORPORATION       By:  

/s/ Molly A. Treese

        Molly A. Treese        
Chief Corporate & Governance Counsel and Assistant Secretary     Agreed and
Accepted:      

/s/ Daniel Harrington

   

1/16/09

  Daniel Harrington     Date  